Citation Nr: 0610389	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  03-22 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1989 to August 1992.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The claims on appeal initially included entitlement to 
service connection for a bilateral foot disorder.  However, 
the RO granted this claim in a rating decision dated in 
November 2004.  Such claim is thus not now before the Board 
for appellate review.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  The veteran does not currently have a bilateral knee 
disorder.

3.  The veteran does not currently have an upper back 
disorder.

4.  The RO denied the veteran entitlement to service 
connection for a lower back disorder in a rating decision 
dated in July 1993.

5.  The RO notified the veteran of the July 1993 decision and 
of his appellate rights with regard to the decision, but the 
veteran did not appeal the decision to the Board.  

6.  The evidence received since July 1993, by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a lower back disorder and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  An upper back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  The July 1993 rating decision, in which the RO denied 
entitlement to service connection for a lower back disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a lower back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
these claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

During the course of this appeal, on March 3, 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 1996).  The Court further held that notice 
under the VCAA must inform the claimant that, if his service 
connection claim is granted, a disability rating and 
effective date will be assigned such award.  Id. 

In this case, the RO provided the veteran VCAA notice on his 
service connection claims by letter dated in November 2002, 
before deciding those claims in a rating decision dated in 
April 2003.  The timing of such notice thus reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 

The content of this notice letter also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  In the November 2002 notice letter, the RO 
acknowledged the veteran's claims, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified him of the 
VCAA and VA's duty to assist and indicated that it was 
developing his claims pursuant to that duty.  As well, the RO 
identified the evidence that the veteran still needed to 
submit to substantiate his claim.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
such evidence provided he identified the source(s) thereof.  
The RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to send directly to VA all other requested 
evidence.
 
The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In its November 2002 notice letter, the RO 
did not provide the veteran information on disability ratings 
or effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard v. Brown, 4 Vet. 
App. at 394.  As noted below, grants of service connection 
are not warranted in this case; therefore, any question 
relating to the appropriate disability rating or effective 
date to be assigned such a grant is rendered moot.  

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records and private 
treatment records.  Second, the RO conducted medical inquiry 
by affording the veteran a VA examination, during which an 
examiner discussed the existence of the veteran's alleged 
bilateral knee and back disorders.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  To the extent 
that there was any error, whether procedural or substantive, 
it is not prejudicial unless the error affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect to the 
extent that it affects the essential fairness of the 
adjudication.  



II.  Analysis of Claims

A.  Claims for Service Connection

The veteran seeks service connection for a bilateral knee 
disorder and an upper back disorder.  He claims that he 
developed these disorders in service secondary to constant 
road marching on hard asphalt and uneven terrain, and running 
and jumping while carrying a back pack that weighed in excess 
of 60 pounds.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for arthritis if it is 
shown that a claimant served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and such disease manifested to a degree of 10 percent 
within one year from the date of discharge with no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran once complained of bilateral knee 
pain during service, but no examiner attributed such 
complaints to a bilateral knee disorder.  The veteran never 
reported or received treatment for an upper back disorder 
and, on separation examination conducted in May 1992, the 
examiner noted no knee or upper back abnormalities.  

Following discharge from service, the veteran received 
chiropractic care for complaints of cervical spine pain and 
lumbar spine pain radiating to the knees.  During treatment 
visits dated in 2001 and 2002, a chiropractor diagnosed 
cervical myofascitis, but no bilateral knee disorder.  Since 
then, the veteran has undergone a VA joints examination.  
During that examination, conducted in January 2004, an 
examiner found no knee or cervical spine abnormalities and 
refrained from diagnosing a bilateral knee and/or cervical 
spine disorder.  

As previously indicated, to prevail in a claim for service 
connection, the record must include competent evidence 
establishing the existence of a current disability resulting 
from service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the veteran has submitted no evidence 
other than his own assertions establishing that he has a 
bilateral knee or upper back disorder.  The veteran's 
assertions in this regard are insufficient to diagnose a 
current disability as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a disorder or render a competent opinion on 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In the absence of competent medical evidence of current 
bilateral knee and upper back disorders, the Board concludes 
that a bilateral knee disorder and an upper back disorder 
were not incurred in or aggravated by service.  The evidence 
supporting each of the veteran's service connection claims is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution thereof.  
Rather, as a preponderance of the evidence is against each 
claim, both claims must be denied.

B.  Claim to Reopen

The RO previously denied the veteran's claim of entitlement 
to service connection for a lower back disorder in a rating 
decision dated in July 1993.  The RO denied the claim on the 
basis that there was no evidence of a current lower back 
disability.  In deciding the claim, the RO considered reports 
of VA examinations conducted in November 1992.  

In a letter dated in August 1993, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The August 1993 rating decision is 
thus final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

The veteran attempted to reopen his claim for service 
connection for a lower back disorder by submitting a VA Form 
21-526 (Veteran's Application for Compensation or Pension) in 
October 2002.  A claim that is the subject of a prior final 
denial may be reopened if new and material evidence is 
received with respect to that claim.  Once a claim is 
reopened, the adjudicator must review it on a de novo basis, 
with consideration given to all of the evidence of record.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 
273 (1996).  For claims filed prior to August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers, which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening a appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's July 1993 rating decision includes service 
medical records, private treatment records and reports of VA 
examinations conducted in January 2004.  This evidence is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant of 
the evidence of record at the time of the last prior final 
denial.  

This evidence is not material, however, because, by itself or 
when considered with the previous evidence of record, it does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a lower back disorder.  
In addition, it does not raise a reasonable possibility of 
substantiating the claim.  The private treatment records 
reflect that the veteran received chiropractic care for a 
lumbar spine disorder in 2001 and 2002, but the reports of VA 
examinations conducted in January 2004 indicate that the 
veteran does not currently have such a disorder.  The lack of 
evidence of a current lower back disorder formed the basis of 
the RO's previous denial of the veteran's claim.   

Having determined that new and material evidence has not been 
received, the Board may not reopen the claim of entitlement 
to service connection for a lower back disorder.  Rather, the 
claim must be denied. 


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for an upper back disorder is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for a lower back 
disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


